Per Curiam.
The practice over the water is different from the practice in our courts as to notice; notice here is given to the party (unless the rule provides otherwise) because the attorneys are not generally resident. There the attorney is commonly present and the party not resident. Depositions cannot be read against those who have not had a cross examination; but we will not say whether they shall be evidence until in the course of the trial we see whether Mrs. Thorn is interested in this cause. (IV. B. They were not afterwards read.)
Defendant’s counsel offered in evidence an old plat of the lands with an explanation signed and sealed by the names of two, whom plaintiff’s witness said were the sheriff and surveyor *25at that time there, but without being able to tell where it was found, without proof of handwriting and without the seal of any office, and objected to for those reasons. Contra. It was said papers gain authenticity by lapse of time and the proof of so ancient a paper will on that account be dispensed with especially because plaintiff’s witness give evidence of such a transaction. 1 Morg.Ess. 140, 1 Wils. 170 were read.
Per Curiam.
Plaintiff having given evidence of such a transaction, you may read the paper, the credibility to be left to the jury.
Point of law saved, but verdict for plaintiff; rule to show cause why a new trial should not be had.